Title: To George Washington from Major General Robert Howe, 16–17 March 1780
From: Howe, Robert
To: Washington, George


          
            
              Dear Sir
              Highlands [N.Y.] 16th[–17] March 1780
            
            I have been honourd with your Excellencys favours of the 11th Instt, one of them Reach’d me on the Evening of the 14th, the o⟨ther⟩ Early in the morning of the 15th. I had received informations Similar to yours and had written to your Excellency upon the subject and was just

Sending off by Express whe⟨n⟩ your letter arrived and render’d his goi⟨ng⟩ un[n]ecessary.
            I had also written to Governor Clinton handing him the intelligence I had receiv’d, and had by express order’d Poors Brigade to hold it Self in Readiness to act on a moments warning, and I flatter my self had taken all the measures necessary that my situation would admit. After giving Governor Clinton A detail of the intelligence I had receiv’d I wrote him thus—“In consequence of this Sir I have order’d Poor’s Brigade to hold it Self in readiness to move on a moments warning, & shall have all here prepar’d to Act as Occasion shall require If I find this Post not their Object (A Circumstance however far from being impossible tho’ their Operations at present wear a different Aspect) and that they are moving in Force against his Excellency—I shall with Poors, and with all the Troops that can with propriety be spared from hence Call their Attention to their Rear by a movement towards their lines, Against which I shall Act as Circumstances point out. In which case Sir, or if they come out against me, I shall, it is probable, need the assistance of a Part of your Militia, and tho’ I would by no means wish them Embodied or Call’d forth Unless necessity makes it requisite, (of which your Excellency shall receive the Earliest Information) yet I take the liberty to suggest as a measure not u[n]necessary, that they should be warned to be ready lest Occasion should require it, & If Militia must be called into the Field, I would hint to your Excellency, that they should be Order’d to bring with them twelve or fourteen days Provision our Stores not affording an Adequate supply”—This sir is an Extract from What I wrote the Governour.
            I have nothing of importance that is new from the lines, all accts Concur to shew that the Enemy meant some movement and by their preparations those movements were to be important. By the way of long Island I hear that the militia of King and Queen Counties are regularly traind once a week, that they have been orderd to wear Uniforms but have refus’d, that most of the Hessians who were canton’d on long Island had remov’d or were removing to york Island that three Regiments were said to be Destin’d for west Indies, & that the Hessians were Exceedingly unruly and discontented. I have Persons down for intelligence that I expect will give me fuller information.
            I would not wish at any time to trouble Your Excellency with a Detail of Grievance that can not be remedied from your Quarter, and which I have Excerted my self by every means in my power to remedy by Operations here, But it is my Duty to inform you that I apprehend an Approaching want of provision Our present Stock is by no means adequate to the Critical Situation of Affairs, and unless the Roads mend it will be lessening every day. Reiterated orders have been sent to the

Commissaries of Every sort in this Department, to forward what they have on hand, and to strain Every Nerve to procure all they can, Every necessary Application to the Civil Authority has been had, for Even every magistrate has been Individually Address’d, and his assistance requested in the most pointed terms, and I believe all have been and are Strenuously Endeavouring to supply us But sir I fear that the supplies can not be had in the requisite quantities, and should this be the case the Efforts tho’ laudable will not be attended with the wish’d for success. Should the Roads however mend an immediate want will be prevented, and as some Active Commissaries have not written in a manner totally discouraging, I hope for the best and that we may Spin it out till the new crop arrives.
            The works progress much More slowly than I wish, Our numbers will not admit of a very large Fatigue, beside this the want of Teams which we have no Forage to support, is a capital hindrance; I have written to the Governour to Assist us with Teams, by Calling Out those of the substantial Farmers who are Capable of bringing or sending their own Forage and if we obtain them we shall go on with More Facility—I should have Ventured to have taken Teams in the Neighbourhood, but those who had them have no Forage & have mostly sent their Horses to Places remote.
            I am preparing the chain and shall put it Accross the moment the River will admit of it Now I have mentiond the Chain permit me in a few words to Express to your Excellency, the doubts I have of its Sufficiency (in this private manner) when I Consider the amazing impetus with which a Vessel Under full sail and Calculated for this purpose may be made to come in contact with this kind of Obstruction tho’ Even so well Constructed, I have my fears that no single work of this kind will be Effectual, Especially as it is to be expected that more than one Vessel will be appropriate to the Business, that should the first be brought up, her whole weight assisted by Tide and wind will be upon the chain, and will aid and Cooperate with the shock of the next Vessel One Chain behind another the last so near the first that the Vessels will not have space to regain their way would be most likely to Succeed, and if this can not be done Every single Chain should in my humble opinion be assisted with a proper number of Anchors and Cables.
            I am aware that it is Said that the turn in the River will Occasion a Vessel so Much to lose her way, that she will not much more than drift against the chain, but I have taken the Angles and am fully persuaded this Circumstance of security is Overated. Excuse my Dear General my mention of this matter, the Opinion impress’d it self upon me, and I should not have treated your Excellency with that sincerity I ought, and always mean to do, had I not mention’d it.
            
            The number of Fatigue men not being sufficient to carry on the new works and properly secure the Old & most important I have thought it adviseable to Confine the Engineers to the latter, as those in this time of Expectation, are our principal dependence.
            I would wish to receive your Excellency’s particular instructions as to Stoney & Verplanks Points, Your Excellency cannot but be sensible that should the Enemy think proper to make them an Object, they will come out with a force adequate in their Opinion to the Undertaking, and Endow’d with Every military requisite. In that case would you have the Garrisons take the consequences of an Investiture, and Defend the Posts to the last Extremity, And shall I attempt to support them in Force or by Harrassing and annoying the Enemy retard & perplex their Operations.
            These and Every other instructions I receive from you shall be obey’d with As much Exactness as pleasure. I come now my Dear sir to a part of my letter as disagreeable to my Self as I fear it will be to you, and which I would not pain you with did not duty Exact it of me, I mean the Exceeding weak state of our Troops. Having direct’d Officers to make themselves Perfectly Acquainted with their Posts & the means of Defending them General Paterson writes me that “I am surpris’d at our weakness, it will not be in my power to Parade in a case of sudden Emergency more than six hundred men”—The inconvenience however Sir if alarm happend would be remedied by moving over Troops from their cantonments on this side, but an almost proportionate weakness pervades the whole—Under these Circumstances it may possibly be requisite to call down a part of Poors Brigade, but you are the best Judge of this. There are many men however Return’d not fit for duty from their want of shoes, and these notwithstanding will act with Vigour Should an Enemy approach, and under Providence I shall not [fail] to make the Enemy think the Task an arduous one should they undertake it. Shoes are to be had as I am inform’d in this Neighbourhood, but an order of General Heaths having not been complied with, & no new order at present to direct the Clothier as from the Character I have of him I suppose he Acts upon proper foundation. information upon this Head given me by your Excellency would much Oblige me.
            I do not think that I have any Right to give orders to the Horse in their present situation, and if I had at this season I should not Excuse it but from absolute Necessity and with great caution I however thought it necessary to drop Colo. Moylan a hint of the information receiv’d of the Enemy’s movements, that he might not be Wholly unprepar’d should it become necessary for him to move.
            Colo. Govion is at work at Verplanks & is in a good way. ⟨mutilated⟩ Sir the Defences shall proceed with the Expedition our Situation will

admit. With Every Circumstance of the highest Respect & sincerest Affection I am Sir Your Excellency’s Most obt Very hum. servt
            
              R. Howe
            
          
          
            17th at night The Express Could not be provided till now.
          
        